Brown, C. J.
(dissenting).
The statutes referred to in the opinion are in pari materia, they all relate to the same subject matter, are included in the chapter relating to intoxicating liquors (G. S. 1913, c. 16), and should be construed together for the purpose of gathering the general intent of the legislature. The rule controlling the construction of such statutes is well stated by Mr. Justice Wayne in U. S. v. Freeman, 3 How. (H. S.) 556, 11 L. ed. 724, as follows:
“The correct rule of interpretation is, that if divers statutes relate to the same thing, they ought all to be taken into consideration •in construing any one of them, and it is an established rule of law, that all acts in pari materia are to be taken together, as if they were one law. Douglas, 30; 2 Term Rep. 387, 586; 4 Maule & Selw. 210. If a thing contained in a subsequent statute be within the reason of a former statute, it shall be taken to be within the meaning of that statute.”
The rule for determining the total vote cast upon questions of the kind here involved is well settled by our decisions. State v. Village Council of Osakis, 112 Minn. 365, 128 N. W. 295; McLaughlin v. Village of Rush City, 122 Minn. 428, 142 N. W. 713; Lodoen v. City Council of City of Warren, 118 Minn. 371, 136 N. W. 1031. And the rule should be uniform and applicable alike to all.villages and cities operating under the general statutes of the state. It is obvious that the legislature did not deliberately intend by the different statutes referred to in the opinion to provide one rule for cities of the fourth class, another rule for certain villages, and still another for other villages, and the conflict between them, if there be any of a substantial nature, or any ambiguity therein, calls for *323judicial construction, with a view to making their pertinent provisions a consistent harmonious whole. The subject of so construing separate statutes relating to the same subject is fully discussed in 2 Sutherland, St. Const. § 443, where the authorities are cited, and sustains this view of the law. In my opinion that act of 1913, construed in connection with other statutes upon the same 'subject, and the construction given thereto by our previous decisions, contains nothing beyond what is necessarily implied in section 3142, G. S. 1913, and the construction given the act of 1913 should follow that heretofore applied to that statute. The case of Thune v. Hetland, 114 Minn. 395, 131 N. W. 372, is not here in point. That case involved the construction of the home rule charter of the city of Ada, which provided a different rule for determining such questions. It is of course clear that, under the constitutional provisions for the adoption by certain cities and villages of home rule charters, charters so adopted may contain such provisions upon this or any other subject, as the people deem for their best interests, provided they do not conflict with the Constitution of the state or its declared policy. But, in determining the intention of such a charter, and what was meant by any particular provision thereof, reference could not be had to acts of the legislature upon the same subject. The charter provisions would be construed without reference to statutory enactments upon similar matters. In this case we are called upon to construe different statutes enacted by the same legislative body, and the rule requiring all thereof to be taken together should be applied. “The letter killeth, the spirit giveth life.”
I therefore respectfully dissent.
Hoet, J.
I concur in the foregoing dissent.